Judgment unanimously reversed, on the law and the facts, with $50 costs to appellants, and a new trial ordered on the issue of damages. The defendants in the course of the trial conceded liability. As regards damages, the entire presentation by the plaintiff was a studied attempt to create an atmosphere of sympathy for the plaintiff and prejudice against defendants. This embraced hardships to the plaintiff unrelated to the accident, the ill health of her daughter, and opinion testimony by her sister as to plaintiff’s condition. *829Plaintiff herself was uncontrollable both on and off the witness stand. Her counsel persisted in unjustified claims of unfair conduct on the part of the city and its counsel. A verdict so reached cannot stand. Under the circumstances, we pass no comment on the size of the verdict. However, we note the following. Two doctors from the impartial medical panel examined plaintiff pursuant to court direction and testified. The jury was not advised of their status or relationship to the case and, as far as the jury could know, they were merely hired experts. It is true no request was made for instruction on this point, but it should have been given, as without it the plan for impartial medical testimony has little efficacy. Concur — Breitel, J. P., Rabin, Valente, Eager and Steuer, JJ.